Citation Nr: 1534707	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  11-25 576	)	DATE
	)
	) 

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to February 1, 2013, and in excess of 20 percent thereafter, for service-connected lumbar strain.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1993 to November 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which continued a 10 percent rating for the Veteran's service-connected lumbar strain.

In February 2013, the Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing.  A transcript of that hearing has been associated with the claims file.  The Board previously remanded this case in February 2014 and September 2014 for further development.

In a December 2014 rating decision, the RO awarded a 20 percent rating for the Veteran's lumbar strain, effective February 1, 2013.  As such does not constitute a full grant of the benefit sought, and the Veteran has not expressed satisfaction with the increased rating, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDINGS OF FACT

1.  Even considering his complaints of pain and functional loss, for the appeal period prior to February 1, 2013, the Veteran's service-connected low back disability was not shown to be manifested by forward flexion limited to 60 degrees or less, a combined range of motion limited to 120 degrees or less, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spine contour.

2.  Even considering his complaints of functional loss, for the appeal period beginning February 1, 2013, the Veteran's service-connected low back disability has not been shown to be manifested by forward flexion limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent prior to February 1, 2013, and in excess of 20 percent thereafter for a lumbar sprain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5237 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in May 2009, sent prior to the initial unfavorable rating decision issued in August 2009, advised the Veteran of the evidence and information necessary to substantiate his claim for an increased rating for his lumbar strain, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's VA and private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran offered testimony before the undersigned Veterans Law Judge at a Board hearing in February 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the February 2013 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Information was solicited regarding the nature and severity of the Veteran's disability, to include all symptoms, manifestations, and complications he believed were associated with such disability.  Moreover, the hearing involved a discussion of the treatment for such disabilities, to include medications, as well as the impact such disability has on the Veteran's daily life and employment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussion suggested that there may have been a worsening of the Veteran's disability, as well as outstanding records, the Board remanded this issue in February 2014 and September 2014 in order to obtain outstanding treatment records and afford him a contemporaneous VA examination.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

As noted above, the Board sought further development of the claim in February 2014 and September 2014.  The February 2014 remand directed the AOJ to schedule the Veteran for a VA examination and to obtain outstanding VA treatment records.  The Veteran was scheduled for a VA examination, but notification was not sent to the Veteran's current address of record.  As such, the Board remanded the claim in September 2014 and directed the AOJ to schedule the Veteran for another VA examination.  The Board also directed the AOJ to obtain authorization for private treatment records.  The Veteran was afforded a VA examination for his low back disability in November 2014.  The Board finds that the November 2014 VA examination report addresses the nature and severity of all manifestations of the Veteran's disability on appeal.  The Board also finds that the AOJ complied with the directive to request authorization from the Veteran to obtain private treatment records.  The Veteran, however, did not respond to such requests.  Therefore, the Board finds that the AOJ has substantially complied with the February 2014 and September 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Id.

As the Veteran has been awarded staged ratings for the lumbar spine disability under consideration, the Board will consider the propriety of the rating at each stage, as well as whether any further staged rating is required.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. 
§ 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

Although the ratings for the Veteran's lumbar spine disability have been assigned under Diagnostic Code 5237 (for lumbosacral strain), the criteria for rating all spine disabilities is set forth in a General Rating Formula for Diseases and Injuries of the Spine, pursuant to which limitation of motion and other factors is evaluated. 

The General Rating Formula for Diseases and Injuries of the Spine holds that for DCs 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted where there is forward flexion of the cervical spine to 15 degrees of less; or, favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.   A 10 percent rating is warranted where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, of the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or, there is muscle spasms, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, there is a vertebral body fracture with loss of 50 percent or more of the height.

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Intervertebral disc syndrome (IDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IDS having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IDS having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 10 percent rating is warranted when there are incapacitating episodes of IDS having a total duration of at least one week, but less than two weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to IDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

Private treatment records dated in February 2008 indicate that the Veteran's back pain increased after he had a motor vehicle accident in January 2006.  He reported that his pain was severe (9/10), and described it as sharp, stabbing, and burning.  He denied any leg pain.  His pain subsided on his back, and it worsened with sitting, standing, and lifting.  He reported that he experienced trouble sleeping at night secondary to his back pain.  He stated that his pain is a 5/10 in the morning and a 10/10 after work.  He worked full-time at a power company.  The Veteran's physician noted that he had "[d]ecreased range of motion with extension and lateral flexion to the right much greater than the left that is increased with facet loading."  He also had tenderness in the facet joints on the right side and in the paraspinal and axial spine.  The straight leg raise test was positive on the right for low back pain, and negative on the left.  Deep tendon reflexes and motor strength were normal, and the sensory examination was intact.  The physician's impression was lumbar spondylosis without myelopathy, low back pain syndrome, cervicalgia, muscle spasm, and lumbosacral myofascial pain syndrome.

March 2008 private treatment records note that the Veteran had a lumbar medial branch block on the right earlier that month, and he received 100 percent reduction in his pain, but only for a couple of days.  He reported that his pain was worse with standing.  Physical examination revealed full range of motion of the lumbar spine, but he had pain with lumbar extension to the right, which was increased with facet loading.  He also had facet tenderness on the right side over the facet joints.

April 2008 private treatment records note that the Veteran had a right medial branch block in the lumbar region done earlier that month, which gave him 85 to 90 percent relief of his pain, but this was only for a day.  He had full range of motion of his lumbar spine, but had pain with extension to the right, which was increased with facet loading.

May 2008 private treatment records note that the Veteran had a lumbar radiofrequency neurablation earlier that month, which gave him a 25 percent relief of pain.  He reported that he felt soreness secondary to the procedure.  He also complained of a cold sensation in the anterior of the left leg.  He reported that his pain was a six out of ten.  The Veteran had full range of motion of his lumbar spine and there was no pain with flexion or extension.  He had some tenderness in the paraspinal, muscles of the lumbar area.

June 2008 private treatment records note that the Veteran had a lumbar radiofrequency neurablation on the right in March 2008, which gave him 30 percent relief of pain.  His pain score had been a six or seven, but at the time of treatment, it was an eight.  He reported that he was only able to sleep for three to four hours each night.  On physical examination, the Veteran had full range of motion of his lumbar spine, and no tenderness in the paraspinal muscles or the facet joints.

July 2008 private treatment records note that the Veteran reported his pain as a seven out of ten.  He had full range of motion of his lumbar spine, but was very tender along the facet joints in the thoracic and lumbar regions.  He also had myofascial tenderness and exhibited guarding.

August 2008 private treatment records note that the Veteran had paraspinal muscle tenderness in the mid back region.  He was very tender to light palpation.  He reported his pain level to be a seven out of ten.  MRI of the lumbosacral spine showed minimal multilevel degenerative disc disease.  MRI of the thoracic spine was normal.

September and October 2008 private treatment records indicate that the Veteran had continuing pain.  He stated that his pain level was an eight out of ten.

November 2008 private treatment records show that the Veteran complained of mid back pain that was much worse than his low back pain.  He stated that the pain score was an eight out of ten.  On physical examination, the Veteran had full range of motion of the thoracic and lumbar spine, but he did have tenderness in the paraspinal muscles in the thoracic region.

VA treatment records dated in January 2009 indicate that the Veteran had chronic back pain, minimal multilevel degenerative disc disease predominantly within the lower dorsal spine, and minimal anterior wedging of the T11 vertebral body.  The height of the remaining vertebral bodies was normal and there was no evidence of fracture of subluxation.  The height of the intervertebral discs was normal.  

In July 2009, the Veteran was afforded a VA examination.  The Veteran reported that he had stiffness, numbness, and constant pain in the low back.  He reported that the pain was "crushing, squeezing, burning, aching, sharp, and sticking."  The pain level was seven out of ten.  He had no loss of bladder control or loss of bowel control.  The Veteran reported that his condition had not resulted in any incapacitation.  As to functional impairment, the Veteran noted that he could not do "anything that involves him using his back," and he could not "stretch or lift anything heavy."  The examiner noted that the Veteran's posture and gait were within normal limits.  He did not require any assistive device for ambulation.  Examination revealed no evidence of radiation pain on movement.  Muscle spasm was absent and there was no tenderness noted.  There was a negative straight leg raising test on both the left and right.  There was no ankylosis of the lumbar spine.  Range of motion testing revealed forward flexion to 90 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right rotation to 30 degrees, and left rotation to 30 degrees.  The examiner noted that following repetitive use, the joint function of the spine was additionally limited by pain, fatigue, weakness, and lack of endurance.  It was not limited by incoordination after repetitive use.  The examiner noted that there was no additional limitation in range of motion.  Neurological examination of the lower extremities revealed normal functioning.  As for the effect on the Veteran's usual occupation, the examiner noted that the Veteran was limited by not being able to lift anything heavy. 

December 2009 private treatment records note that the Veteran was lifting a large object at work and had immediate pain in his mid to low back.  He had increased pain after trying to shovel sand.  He complained of pain radiating down his left leg to his foot.  He denied any bowel or bladder dysfunction or numbness.  On physical examination, the Veteran had tenderness over the lower thoracic spine on the spinous process, as well as the lumbar paraspinal muscles.  Straight leg testing caused back pain.  He had very limited flexion and extension of the lumbar spine.

On his September 2011 VA Form 9, the Veteran stated that he believed his forward flexion was worse than reflected at his last VA examination.  The Veteran stated that at the time of his examination, he was using pain medication and muscle relaxers which masked his pain.  

At his February 2013 Board hearing, the Veteran reported that he was receiving cortisone shots in his lumbar spine.  He stated that he was having difficulty with range of motion, and his limited range of motion was making his job harder because he could no longer complete certain aspects of his job, such as lifting and climbing.  He stated that he had muscle spasms of the lower back and had constant pain.  He also reported that his lower back pain limits his daily activities and causes difficulty sleeping.  He stated that he had pain radiating down his right side with numbness in his foot and toes.

In November 2014, the Veteran was afforded a VA examination.  The examiner noted that the Veteran had a work accident two years prior, which aggravated his back condition.  The Veteran did not report having any functional loss or functional impairment of the thoracolumbar spine.  Range of motion testing revealed forward flexion to 60 degrees, extension to 15 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  The examiner noted that the range of motion itself did not contribute to a functional loss.  There was no pain noted on examination.  There was no evidence of pain with weight bearing or localized tenderness or pain on palpation of joints and or soft tissue.  There was no additional loss of function or range of motion after repetitive use testing.  Pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  The examiner noted that he was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limits ability with flare-ups.  The Veteran did not have guarding or muscle spasm of the thoracolumbar spine.  Strength deep tendon reflexes were normal.  Sensory examination and straight leg raising tests were normal.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis of the spine.  The Veteran did not have any other neurologic abnormalities or findings related to a thoracolumbar spine condition.  He did not have intervertebral disc syndrome of the thoracolumbar spine.  He reported occasional use of a brace.  Diagnostic testing revealed no evidence of arthritis, and the Veteran did not have a thoracic vertebral fracture with loss of 50 percent or more height.  The examiner noted that the Veteran's back condition impacted his ability to work in that lifting heavy objects aggravated his condition.  The examiner noted that the Veteran had a nearly normal low back examination.  He had some restricted range of motion in flexion and extension, but x-rays of the lumbosacral spine were normal.  The examiner noted that there was minimal progression of the Veteran's condition.

i.  Period prior to February 1, 2013

As noted above, the Veteran has been assigned a 10 percent rating for his low back disability prior to February 1, 2013.  A higher rating would require there to be evidence during this period that his disability resulted in flexion of the thoracolumbar spine no greater than 60 degrees; or the combined range of motion of the thoracolumbar spine no greater than 120 degrees; or that the disability was manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A higher rating would also be warranted if the Veteran had incapacitating episodes of IDS having a duration of at least two weeks but less than four weeks during a 12 month period.

Based on a review of the relevant evidence, the Board concludes that the Veteran is not entitled to a rating in excess of 10 percent for a lumbar sprain prior to February 1, 2013.  Private treatment records dated between February 2008 and November 2008 indicate that the Veteran had complaints of pain and tenderness to palpation.  However, he had a full range of motion of the thoracolumbar spine.  The Board notes that December 2009 private treatment records note that the Veteran had "very limited flexion and extension of the lumbar spine."  However, such limitation was not described in loss of degrees.  At the Veteran's July 2009 VA examination, it was specifically noted that the Veteran's forward flexion was to 90 degrees, extension was to 30 degrees, right and left lateral flexion were to 30 degrees, and right and left rotation were to 30 degrees.  There were no additional limitations of motion following repetitive use.  There was no evidence of muscle spasm or tenderness.  

The Board notes that the Veteran stated on his September 2011 VA Form 9 that he believed his flexion was worse than what was reported on the July 2009 VA examination report.  However, the Veteran has not described motion loss in terms of actual degrees.

With regard to giving proper consideration to the effects of pain and other symptoms in assigning a disability rating per DeLuca and Mitchell, supra, the reports from the examinations and treatment records document consideration of these principles and there is no indication that increased compensation would be warranted under these principles as such factors do not result in additional functional loss that that resulted in greater limitation of motion.  Though the July 2009 VA examination report indicates that there was pain, fatigue, weakness, and lack of endurance, there were no additional limitations after three repetitions of range of motion.  Therefore, there is no evidence that the Veteran has functional loss which approximates the criteria for a higher rating.  Thus, the Board finds that an increased rating is not warranted for additional functional loss based on greater limitation of motion.

Furthermore, while the Veteran has muscle spasms, which are contemplated in his currently assigned 10 percent rating, it was stated at the July 2009 VA examination that he had no muscle spasm or localized tenderness.  Additionally, it was noted that the Veteran had a normal posture and gait.  There is also no evidence of ankylosis of the thoracolumbar or entire spine.  Thus, the Board finds that prior to February 1, 2013, the Veteran did not meet the criteria for a rating in excess of 10 percent. 

The Board also finds that the Veteran does not warrant a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  In order to warrant a 20 percent disability rating for intervertebral disc syndrome there needs to be evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  The Board finds that there is no evidence that the Veteran has incapacitating episodes as described in Note (1) to Diagnostic Code 5243, i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The Veteran reported at his July 2009 VA examination that his low back disability had not resulted in incapacitation.  Thus, the Board finds that the Veteran does not warrant an increased rating based upon such Formula.

ii.  Period beginning February 1, 2013

The Veteran currently is assigned a 20 percent rating for his lumbar sprain.  A higher rating would require there to be evidence during this period that his disability resulted in flexion of the thoracolumbar spine limited to 30 degrees or less, or resulted in favorable ankylosis of the entire thoracolumbar spine.  A higher rating would also be warranted if the Veteran had incapacitating episodes of IDS having a duration of at least four weeks but less than six weeks during a 12 month period.

Based on a review of the relevant evidence, the Board concludes that the Veteran is not entitled to a rating in excess of 20 percent for a lumbar sprain as of February 1, 2013.  In this regard, the November 2014 VA examiner found that the Veteran's forward flexion ended at 60 degrees and there was no evidence of ankylosis.

With regard to giving proper consideration to the effects of pain and other symptoms in assigning a disability rating per DeLuca and Mitchell, supra, the November 2014 VA examiner noted that pain, weakness, fatigability, and incoordination did not significantly limit functional ability with repeated use over a period of time.  Furthermore, there was no pain noted on examination, and there was no evidence of pain with weight bearing or localized tenderness or pain on palpation of joints and or soft tissue.  Therefore, there is no evidence that the Veteran has functional loss which approximates the criteria for a higher rating.  Thus, the Board finds that an increased rating is not warranted for additional functional loss based on greater limitation of motion.

The Board finds that there is no evidence that the Veteran has had any incapacitating episodes of IDS during the appeal period beginning on February 1, 2013.  In this regard, the November 2014 examiner specifically found that the Veteran did not have IDS.

iii.  Other considerations.

As to any associated neurological impairment, the Board notes that there is no evidence of any such impairment.  The Board notes that the Veteran reported at his February 2013 Board hearing that he had pain radiating down his right side with numbness in his foot and toes.  However, the July 2009 VA examiner found that neurological examination of the lower extremities revealed normal functioning.  The November 2014 VA examiner found that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  He did not have any neurologic abnormalities or findings related to a thoracolumbar spine condition.  

The Board has considered whether additional staged ratings under Hart, supra, are appropriate for the Veteran's service-connected low back disability; however, the Board finds that his symptomatology has been stable throughout both periods of the appeal.  Therefore, assigning additional staged ratings for such disability is not warranted.

In making its determinations in this case, the Board has also carefully considered the Veteran's contentions with respect to the nature of his low back disability and notes that his lay testimony is competent to describe certain symptoms associated with such disability.  The Veteran's history and symptom reports were considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings that have been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected low back disability.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of his low back disability. 

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected back disability with the established criteria found in the rating schedule.  The Board finds that such is fully addressed by the rating criteria under which such disability is rated.  In this regard, the specific diagnostic criteria adequately addresses the whole of the Veteran's symptoms referable to his back disability, which includes his limitation of motion and pain, to include functional loss due to additional symptomatology, and the resulting impact on his physical activities, to include difficulty standing, sitting, walking, and lifting, and performing activities of daily living.  See DeLuca, supra; Mitchell, supra.  There are no additional symptoms of the Veteran's back disability to warrant an extra-schedular rating.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected low back disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the appeal does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

Here, the Veteran has not asserted, and the record does not otherwise indicate that a TDIU due solely to the service-connected low back disability is warranted.  The Board notes that the November 2014 VA examiner stated that the Veteran's disability affected his ability to work.  However, the examination report also indicates that the Veteran was currently employed, and there is otherwise no evidence or allegation that he is actually or effectively rendered unemployable by the disability under consideration.  As the matter of a TDIU due to the disability under consideration has not been raised in conjunction with the current claim for increase, the Veteran's entitlement to such benefit need not be addressed in conjunction with the current appeal.

In sum, Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for a lumbar sprain prior to February 1, 2013, and in excess of 20 percent thereafter; as such, the benefit of the doubt doctrine is not applicable and the claims must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A rating in excess of 10 percent prior to February 1, 2013, and in excess of 20 percent thereafter for a lumbar sprain is denied.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


